EXHIBIT A


            EXHIBIT A
             PAGE 5
1
                                                              ELECI'ROfIiCALLY F1LE©
                                                                :uperior Court of Califomia.
        CENTER FOR DISABILITY ACCESS                               CourYtYr' t,f San Diego
 2      Raymond Ballister Jr., Esq., SBN 111282
        Russell Handy, Esq , SBN 195058                         121152020 at 12:28:a[I PM
 3      Amanda Seabock, Esq., SBN 289900                        CIerk of the Superior Court
        ZacharyBest, Esq., SBN 166035                       By IU-istirt Soriar,osos,Cleputy Cieris
 4      Christopher A. Seabock, Esq , SBN 279640
        Mail: 803 3 Linda Vista Road, Suite 200
 5      San Diego, CA 92111
 6
        (858) 375-7385; (888) 422-5191fax
        amandas@potterhandy.com
 7
        Attorneys for Plaintiff
8

 9                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
10                             COUNTY OF SAN DIEGO
11
12        Orlando Garcia,                       Case No. 37-2020-00035811-
                                                CU-CR-CTL
13               Plaintiff,
14          V.
                                                First Amended Complaint For
15        Seven Seas Associates LLC, a          Damages And In'unctive Relief
          California Limited Liabirity          For Violations O~: Americans
16        Com~p-a-ny;                           With Disabilities Act; Unruh Civil
          BestWestern International,            Rights Act
17        Inc., an Arizona Corporation; and
          Does 1-10,
18-
                 Defendants,
19
20
21
            Plaintiff Orlando Garcia complains of Seven Seas Associates, LLC

22    owner of Best Western Seven Seas Hotel, San Diego, California; Best Western

23    International, Inc., operator of the bestwestern.com website; and Does 1-10

24    ("Defendants"), and alleges as follows:

25
26
27
28


                                            1

      First Amended Complaint            Case No.: 3 7-2020-0003 5 811-CU-CR-CTL
                                                                       EXHIBIT A
                                                                        PAGE 6
                                             r     r




1      PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He is
 3   substantially limited in his ability to walk. He suffers from cerebral palsy. He
 4   has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
 5     2. Defendant Seven Seas Associates, LLC, owns and operates Best
 6   Western Seven Seas Hotel, 411 Hotel Circle South, San Diego, California,
 7   currently and at all times relevant to this complaint.
 8     3. Defendant Best Western International, Inc. owns and operates the
 9   bestwestern.com website currently and at all times relevant to this complaint.
10     4. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein,
15   including Does 1through 10, inclusive, is responsible in some capacity for the
16   events herein alleged, or is a necessary party for obtaining appropriate relief.
17   Plaintiff will seek leave to amend when the true names, capacities,
18   connections, and responsibilities of the Defendants and Does 1 through 10,
19   inclusive, are ascertained.
20

21     JURISDICTI®11T:
22     5. This Court has subject matter jurisdiction over this action as a court of
23   general jurisdiction. This Court has personal jurisdiction over Defendants
24   because they conduct substantial business in the State of California, County of
25   San Diego, and Defendant's offending Website is available throughout
26   California.
27     6. Venue it proper in this Court because Defendant conducts business in
28   this County.


                                             2

     First Amended Complaint              Case No.: 3 7-2020-0003 5 811-CU-CR-CTL
                                                                        EXHIBIT A
                                                                         PAGE 7
1       7. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
 2   injunction ordering compliance with the Americans with Disabilities Act.
3
 4   PRELIMINARY STATEMENT
 5      8. This is a lawsuit challenging the reservation policies and practices of a
 6   place of lodging. Plaintiff does not know if any physical or architectural
 7   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
 8   violated any construction-related accessibility standard. Instead, this is about
 9   the lack of information provided on the hotel's reservation website that would
10   permit plaintiff to determine if there are rooms that would work for him.
11     9. After decades of research and findings, Congress found that there was
12   a"serious and pervasive social problem" in America: the "discriminatory
13   effects" of communication barriers to persons with disability. The data was
14   clear and embarrassing. Persons with disabilities were unable to "fully
15   participate in all aspects of society," occupying "an inferior status in our
16   society," often for no other reason than businesses, including hotels and
17   motels, failed to provide information to disabled travelers. Thus, Congress
18   decided "to invoke the sweep of congressional authority" and issue a"national
19   mandate for the elimination of discrimination against individuals with
20   disabilities," and to finally ensure that persons with disabilities have "equality
21   of opportunity, full participation, independent living" and self-sufficiency.
22     10. As part of that effort, Congress passed detailed and comprehensive
23   regulations about the design of hotels and motels. Sut, as importantly,
24   Congress recognized that the physical accessibility of a hotel or motel means
25   little if the 61 million adults living in America with disabilities are unable to
26   determine which hotels/motels are accessible and to reserve them. Thus,
27   there is a legal mandate to provide a certain level of information to disabled
28   travelers.


                                              3

     First Amended Complaint               Case No.: 3 7-2020-0003 5 811-CU-CR-CTL
                                                                         EXHIBIT A
                                                                          PAGE 8
1      11. But despite the rules and regulations regarding reservation procedures,
 2   a 2019 industry article noted that: "the hospitality sector has largely
 3   overlooked the importance of promoting accessible features to travelers."
 4      12. These issues are of paramount important. Persons with severe
 5   disabilities have modified their own residences to accommodate their unique
 6   needs-and to ameliorate their physical limitations. But persons with disabilities
 7   are never more vulnerable than when leaving their own residences and having
 8   to travel and stay at unknown places of lodging. They must be able to ascertain
 9   whether those places work for them.
10
11     FACTIJAL ALLEGATIONS:
12     13. Plaintiff planned on making a trip in October of 2020 to the San Diego,
13   California, area.
14     14. He chose the Best Western Seven Seas Hotel, San Diego, 411 Hotel
15   Circle South, San Diego, California, because this hotel was at a desirable price
16   and location.
17     15. Plaintiff needs an accessible guestroom. He needs clearance around
18   beds, - he needs accessible restroom facilities including accessible sinks,
19   accessible tubs or showers and accessible toilets. He needs sufficient
20   maneuvering clearance in and around the guestroom. He needs accessories to
21   be located within an accessible reach range. In short, he benefits from and
22   needs compliant accessible guestroom features.
23      16. Plaintiff went to the Best Western Seven Seas Hotel website at
24   https:4Jwww bestwestern.com/en US/bookJhotels-in-san-diegoZbest-
25   wPstern-seven-seasCode.05281.html on September 23, 2020.
26      17. Plaintiff found that there was little information about the accessibility
27   of the rooms. Under the Amenities tab, it simply made vague and conclusory
28   statements. For example, the Website stated: "Accessible bathrooms and


                                             4

     FirstAmended Complaint               Case No.: 3 7-2020-0003 5 81 1-CU-CR-CTL
                                                                         EXHIBIT A
                                                                          PAGE 9
1    features, including shower/tub", "Accessible clear floor space", "Accessible
 2   parking spaces and signage (car and van)", and "An accessible reception desk
 3   or accessible folding shelf or reception area". Likewise, under the "Mobility
 4   Accessible 1 Queen Bed" room tab, the Website simply stated: "Roll In
 5   Shower, Mobility Accessible". Another "Mobility Accessible 1 Queen Bed"
 6   room stated: "Bathtub, Mobility Accessible". The "Mobility Accessible
 7   2 Double Beds" room stated: "Bathtub, Mobility Accessible". These are vague
 8   and conclusory statements that do not contain enough information to assess if
 9   the room and hotel are accessible. For example, there is no mention if the toilet
10   has proper clear space surrounding it, or if the table/desk is accessible.
11     18. The defendant's reservation system failed to identify and describe the
12   accessible features in the guestroom chosen by the plaintiff in enough detail to
13   reasonably permit him to assess independently whether the particular
14   guestroom met his accessibility needs.
15     19. This lack of information created difficulty for the plaintiff and the idea
16   of trying to book this room -- essentially ignorant about its accessibility --
17   caused discomfort for the Plaintiff.
18     20. Plaintiff would like to patronize this hotel but is deterred from doing so
19   because of the lack of detailed information through the hotel's reservation
20   system. Plaintiff not only travels frequently but is always on the lookout for
21   businesses that violate the law and discriminate against him and other persons
22   with disabilities, intending to have them comply with the law and pay statutory
23   penalties.
24
25
26
27
28


                                              5

     First Amended Complaint                Case No.: 3 7-2020-0003 5 8 11-CU-CR-CTL
                                                                          EXHIBIT A
                                                                           PAGE 10
1    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT ®F 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     22. Under the ADA, it is an act of discrimination to fail to make reasonable
 8   modifications in policies, practices, or procedures when such modifications
 9   are necessary to afford goods, services, facilities, privileges advantages or
10   accommodations to person with disabilities unless the entity can demonstrate
11   that taking such steps would fundamentally alter the nature of the those goods,
12   services, facilities, privileges advantages or accommodations. See 42 U.S.C.
13   § 12182 (B) (2) (A) (ii).
14      23. Specifically, with respect to reservations by places of lodging, a
15   defendant must ensure that its reservation system, including reservations
16   made by "any means," including by third parties, shall:
17                      a. Ensure that individuals with disabilities can make
18                          reservations for accessible guest rooms during the same
19                          hours and in the same manner as individuals who do not
20                          need accessible rooms;
21                      b. Identify and describe accessible features in the hotels and
22                          guest rooms offered through its reservations service in
23                          enough detail to reasonably permit individuals with
24                          disabilities to assess independently whether a given hotel
25                         or guest room meets his or her accessibility needs; and
26                      c. Reserve, upon request, accessible guest rooms or specific
27                         types of guest rooms and ensure that the guest rooms
28                          requested are blocked and removed from all reservations


                                              6

     First Amended Complaint                Case No.: 37-2020-00035811-CU-CR-CTL
                                                                       EXHIBIT A
                                                                       PAGE 11
1                        systems.
 2            See 28   C.F.R. § 36.302(e).
 3     24. Here, the defendant failed to modify its reservation policies and
 4   procedures to ensure that it identified and described accessible features in the
 5   hotels and guest rooms in enough detail to reasonably permit individuals with
 6   disabilities to assess independently whether a given hotel or guest room meets
 7   his or her accessibility needs and failed to ensure that individuals with
 8   disabilities can make reservations for accessible guest rooms during the same
 9   hours and in the same manner as individuals who do not need accessible
10   rooms.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code §§ 51-53.)
15     25. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act ("Unruh Act") guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     2 6. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     27. Defendants' acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
26   reservation policies and practices.
27     2 8. Because the violation of the Unruh Civil Rights Act resulted in difficulty
28   and discomfort for the plaintiff, the defendants are also each responsible for


                                             7

     First Amended Complaint               Case No.: 3 7-2020-0003 5 811-CU-CRCTL
                                                                        EXHIBIT A
                                                                        PAGE 12
 1   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
 2
 3          PRAYER:
 4         Wherefore, Plaintiff prays that this Court award damages and provide
 5   relief as follows:
 6       1. For injunctive relief, compelling Defendants to comply with the
 7   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 8   plaintiff is not invoking section 55 of the California Civil Code and is not
 9   seeking injunctive relief under the Disabled Persons Act at all.
10       2. Damages under the Unruh Civil Rights Act, which provides for actual
11   damages and a statutory minimum of $4,000 for each offense.
12       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
13   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
14
15
16   Dated: December 7, 2020                  CENTER FOR DISABILTY ACCESS
17
18                                                   .        1

19                                            By:
20                                            Christopher A. Seabock
21
                                              Attorneys for Plaintiff

22

23

24
25

26
27
28



                                             I
     First Amended Complaint               Case No.: 3 7-2020-0003 5 811-CU-CR-CTL
                                                                        EXHIBIT A
                                                                        PAGE 13
